UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

PAMELA SUE MASON,
Case No. 2:17~cv-787

Plaintiff, CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Elizabeth Preston Deavers

V.

CVS HEALTH d/b/a CVS PHARMACY,
Defendant.

M

This matter is before the Court on Defendant Ohio CVS Stores, LLC’s (“CVS”) Motion to
Excuse Personal Attendance by its Representative at the Settlement Conference. (ECF No. 28).
CVS requests that the Court permit a CVS Representative With full settlement authority to attend
the May 7, 2019 Settlement Conference Via telephone as CVS is an out-of-state corporation (Id. ).
Pursuant to the order Settling Trial Date and Settlement Conference, the Court requires that the
parties or principals With settlement authority be present at the Settlement Conference. (ECF No.
8). The Court rarely permits a party to attend via telephone (Id. ). Accordingly, CVS’s Motion
(ECF No. 28) is DENIED.

IT IS SO ORDERED.

°\' lol-A°\'* /J§/

DATE EDM N A. SARGUS, JR.
CHIE ` ITED`STATES DISTRICT JUDGE

